Citation Nr: 1001957	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  99-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
June 15, 2005.

2.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder effective June 15, 
2005.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity peripheral neuropathy.

5. Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity peripheral neuropathy.

6.  Entitlement to an effective date earlier than September 
17, 2002, for the grant of service connection for post-
traumatic stress disorder.  

7.  Entitlement to an effective date earlier than June 15, 
2005, for the grant of a total rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that in pertinent part denied service 
connection for post-traumatic stress disorder (PTSD).  The 
Veteran appealed to the Board for service connection for 
PTSD.  While on REMAND from the Board, the RO granted that 
claim in August 2005.  The RO then assigned a staged rating 
for PTSD, thus bifurcating the initial rating period.  Since 
then, the Veteran has continued his appeal for higher initial 
PTSD ratings for both portions of the appeal period.  

This appeal also arises from a November 2003-issued RO rating 
decision that in pertinent part granted service connection 
for diabetes mellitus and assigned an initial 20 percent 
rating effective from March 24, 2003.  The Veteran appealed 
for a higher initial rating.  This appeal also arises from a 
December 2005-issued RO rating decision that in pertinent 
part granted separate service connection for diabetes 
mellitus-related right lower extremity peripheral neuropathy 
(10 percent), granted separate service connection for 
diabetes mellitus-related left lower extremity peripheral 
neuropathy (10 percent), and granted a total disability 
rating based on individual unemployability (hereinafter 
referred to as TDIU) effective from June 15, 2005.  The 
Veteran appealed for higher initial peripheral neuropathy 
ratings as well as for an earlier effective date for TDIU.  

Several issues on appeal were remanded by decisions of the 
Board dated in February 2001, November 2003, March 2004, and 
July 2008.

Concerning the August 2005 RO rating decision that granted 
service connection for PTSD effective from September 17, 
2002, the Veteran submitted a timely notice of disagreement 
to the effective date of service connection.  In November 
2005, the RO issued a statement of the case (SOC) addressing 
an earlier effective date for service connection for PTSD.  
In December 2005, the RO received a timely substantive 
appeal, signed by the attorney of record, in lieu of a VA 
Form 9.  The substantive appeal clearly indicates a desire 
for an earlier effective date of service connection for PTSD.  
Thus, this issue has been added to page 1 to reflect the 
Board's jurisdiction over it.  Admittedly, the Board remand 
of July 2008 fails to mention that this issue is on appeal.  

Since issuance of the November 2005 SOC that addresses an 
earlier effective date for service connection for PTSD, the 
Veteran's attorney has submitted relevant evidence.  The RO 
has not considered this new evidence for an earlier effective 
date for service connection for PTSD in a supplemental 
statement of the case (SSOC) and the veteran has not waived 
his right to initial RO consideration of the evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Thus, a remand is necessary 
so that the RO may consider all evidence submitted since the 
SOC and then re-adjudicate the claim for an earlier effective 
date for service connection for PTSD.  

Entitlement to an earlier effective date for service 
connection for PTSD and entitlement to an earlier effective 
date for grant of TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 11, 2003, PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to poor anger control, poor impulse 
control, impaired judgment and insight, disturbances of 
motivation and mood, and great difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The Veteran's PTSD has precluded employment beginning on 
March 11, 2003.  

3.  Beginning on March 11, 2003, the PTSD has been manifested 
by total occupational and social impairment due to impaired 
judgment and insight and danger of hurting others.  

4.  Throughout the initial rating period, diabetes mellitus 
has been manifested by a need for insulin, restricted diet, 
and regulation of activities, but episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, are not shown.  

5.  Throughout the appeal period, right lower extremity 
diabetic neuropathy has been manifested by complaints of 
burning, tingling, and numbness of the lower right leg and 
foot; motor weakness is not shown.  

6.  Throughout the appeal period, left lower extremity 
diabetic neuropathy has been manifested by complaints of 
burning, tingling, and numbness of the lower left leg and 
foot; motor weakness is not shown. 


CONCLUSIONS OF LAW

1.  Prior to March 11, 2003, the criteria for a 50 percent 
schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  Beginning on March 11, 2003, the criteria for a 100 
percent schedular rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411.

3.  Throughout the appeal period, the criteria for a 40 
percent schedular rating for type II diabetes are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2009).

4.  Throughout the appeal period, the criteria for a 
schedular rating in excess of 10 percent for right lower 
extremity peripheral neuropathy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.123, 4.124a, Diagnostic Code 8621 (2009).

5.  Throughout the appeal period, the criteria for a 
schedular rating in excess of 10 percent for left lower 
extremity peripheral neuropathy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.123, 4.124a, Diagnostic Code 8621 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his attorney of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The claimant challenges the initial evaluations and effective 
dates assigned following the grant of service connection.  In 
Dingess, the Court held that where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available VA outpatient treatment reports.  
A hearing was provided.  The claimant was afforded VA medical 
examinations at various times.  Neither the claimant nor his 
attorney has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must include a 
"full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
later clarified that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Initial PTSD Ratings

PTSD was rated 30 percent prior to June 15, 2005, and 70 
percent thereafter.  While the RO based the staged rating on 
the date of a particular VA examination report, a clearer 
date for a staged rating is the date that PTSD produced 
unemployability.  The Board will consider whether a higher 
PTSD rating is warranted for any portion of the appeal 
period.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009), a 30 
percent rating for PTSD is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent PTSD rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Consistent with the foregoing, 
the Court also found it appropriate for a rating specialist 
to consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.

An October 1984 private medical report notes that medication 
was started for nerves, depression, and anxiety related to 
wartime problems.  In August 1998, the Veteran requested 
service connection for PTSD and in September 1998, he 
reported job and marriage troubles due to PTSD.  He also 
mentioned sleep disturbances and a danger of hurting others.  

In September 2001, the Veteran testified before the 
undersigned Veterans Law Judge that he had threatened 
violence toward his family and had broken things.  He 
testified that he got rid of his guns and had mentally abused 
his children.  He reported two or three stressful dreams per 
week and hypervigilance.  He testified that he received PTSD 
treatment at the Vet Center and that he did not socialize. 

The RO obtained available VA outpatient treatment reports 
that note impulse control problems, among others.  A 
September 2002 report contains a diagnosis of rule-out PTSD.  
The Global Assessment of Functioning (GAF) score was 55 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter referred to as DSM-IV), a score of 51 to 60 is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  38 C.F.R. 
§ 4.125 (2009)]. 

An October 2002 report contains an Axis I diagnosis of PTSD 
and a GAF score of 55. 

A December 2002 VA PTSD compensation examination report does 
not offer a diagnosis of PTSD, but does offer an Axis I 
diagnosis of impulse control disorder, not otherwise 
specified.  The psychiatrist noted that the Veteran remained 
fully employed.  The examination report contains a GAF score 
of 65 [according to DSM-IV, a GAF score of 61 to 70 is 
indicative of some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well].  In contrast to the generous GAF 
score assigned however, the examiner then noted that the 
Veteran had serious social and occupational impairment, due 
to "aggressivity."  Further psychotherapeutic treatment was 
recommended.  

A January 2003 VA report notes chronic PTSD with insomnia and 
impulsiveness.  The psychiatrist assigned a GAF score of 55 
to 60.  A March 2003 VA report notes PTSD and depression.  An 
April 2003 report is significant in that it notes that the 
Veteran had recently quit his job due to a conflict with his 
boss.  

In April 2005, private vocational specialist C. Barchi 
reported that from March 2003 on, PTSD had precluded working.  

A June 15, 2005, VA PTSD compensation examination report 
contains a diagnosis of PTSD and notes poor adaptation to 
civilian life.  The psychiatrist noted that poor anger 
control had cost the Veteran his job.  The psychiatrist found 
impaired judgment and insight.  Hypervigilance, anger, and a 
history of legal problems, drunken driving convictions, and 
fights are noted.  Depression was caused by PTSD.  The GAF 
score was 40 [according to DSM-IV, a score of 31 to 40 is 
indicative of impairment in reality testing or major 
impairment in work, judgment, thinking, or mood, i.e., is 
unable to work].  

From the facts set forth above, prior to March 11, 2003, the 
veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
poor anger control, poor impulse control, impaired judgment; 
impaired insight; disturbances of motivation and mood; and 
great difficulty in establishing and maintaining effective 
work and social relationships.  Comparing these 
manifestations with the rating criteria, a 50 percent rating 
is more nearly approximated.  

According to a TDIU application filed in September 2005, the 
Veteran last worked on March 10, 2003.  This competent lay 
evidence of the date of unemployability will be accorded 
great weight because, according to 38 C.F.R. § 4.2, a 
disability is rated from the point of view of the Veteran 
working or seeking work.  Thus, the day that employment 
terminated because of PTSD demonstrates a distinct time 
period in which the symptoms first met the criteria for a 
higher rating.  Hart, supra.  

Turning to the period commencing on March 11, 2003, the 
Veteran no longer could work due to PTSD, as noted by the GAF 
score of 40 assigned in June 2005, a score of 40 assigned in 
June 2007, another GAF of 40 assigned in July 2007, and then 
a score of 50 in July 2007.  In November 2007, a VA examiner 
noted that the Veteran's anger made it tough to sustain 
employment.  While GAF scores above 50 were also assigned at 
other times, because total occupational impairment is shown 
to have existed beginning March 11, 2003, a 100 percent 
rating must be considered from that date.  

As noted above, a 100 percent PTSD rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusion or hallucination; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Of these 
listed criteria, the evidence shows impaired judgment and 
insight, which might qualify as gross impairment in thought 
processes.  The history of assaultive and drunken behavior 
with criminal convictions is evidence of danger of hurting 
others.  

As noted in Mauerhan, the rater must consider factors outside 
the specific rating criteria in determining the level of 
occupational and social impairment.  The salient feature of 
this rating period is that the competent medical evidence 
reflects that anger due to PTSD has produced total 
occupational impairment.  Thus, the criteria for a 100 
percent disability rating under Diagnostic Code 9411 are more 
nearly approximated.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 50 percent schedular rating for PTSD will be 
granted for that period prior to March 11, 2003, and a 100 
percent schedular rating for PTSD will be granted effective 
March 11, 2003. 

Initial Diabetes Rating

The RO has rated diabetes 20 percent disabling from March 25, 
2003, under Diagnostic Code 7913.  Under that code, a 
20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or; oral 
hypoglycemic agent and restricted diet. 

A 40 percent rating is appropriate for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions) requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications  that would be 
compensable if separately rated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).  

Because the RO has already assigned a 20 percent initial 
rating for diabetes, the relevant inquiry is whether a rating 
higher than 20 percent is warranted for any portion of the 
appeal period.  The salient difference between a 20 percent 
and a 40 percent rating is that the 40 percent rating is 
warranted where "regulation of activities" is shown.  The 
rating schedule does not explain what kind of activity is to 
be regulated or how much regulating is necessary to warrant 
the higher rating.  Given the vagueness of the rating 
guideline, there is ample medical evidence that diabetes 
mellitus requires regulation of certain activities.  A few 
instances are mentioned below. 

A January 2004 VA outpatient treatment report notes that 
diabetes mellitus was uncontrolled and that the Veteran was 
counseled concerning exercise, weight loss, and diet.  This 
report suggests that the Veteran must regulate activities 
such as exercise and control of body weight.  In August 2006, 
a VA certified physicians assistant reported, "[The 
Veteran's] activity is restricted because of his diabetes."  
This suggests a regulation of activity, although the health 
professional did not elaborate on what activity is 
restricted.  In April 2007, the same VA physician's assistant 
reported, "[The Veteran] has diabetes with intermittent 
hypoglycemia that prohibits him from working more than 20-30 
minutes at a time."  This suggests regulation of work 
activities-an important consideration.  

Finally, in November 2007, the VA physician's assistant 
reported that the Veteran must check his feet everyday for 
callosities, ulcers, and gangrene, or loss of the foot could 
result.  This suggests regulation of activities.  Because 
regulation of activities is clearly shown, the criteria of a 
40 percent initial schedular rating for diabetes mellitus are 
more nearly approximated.  

The next inquiry is whether the criteria of a 60 percent 
rating are more nearly approximated.  In addition to a need 
for insulin, a restricted diet, and regulation of activities 
that has already been shown, the 60 percent rating also 
requires episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately rated.  The 
evidence notes that the Veteran has problems with 
hypoglycemia.  In January 2007, his glyburide, insulin, and 
metformin were adjusted to combat the situation.  However, 
not shown is a need for one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if rated 
separately. 

With respect to the frequency of diabetes-related health care 
visits, an October 2005 VA outpatient treatment report lists 
various health problems and notes, "We will see him back in 
four months, otherwise."  Thus, the Veteran is seen by his 
diabetic care provider about every four months.  As such, a 
need for twice-a-month visits to a diabetic health care 
provider is not shown.  

The facts above demonstrate that throughout the initial 
rating period for diabetes mellitus, this disease has been 
manifested by a need for insulin, restricted diet, and 
regulation of activities.  Not shown or demonstrated are 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately rated.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 40 percent schedular initial rating for diabetes 
mellitus will be granted. 


Initial Lower Extremity Peripheral Neuropathy Ratings

The right lower extremity and the left lower extremity have 
each been rated 10 percent disabled, effective from June 4, 
2007, under Diagnostic Code 8621.  Diagnostic Code 8621 
applies to neuritis of the external popliteal nerve, also 
called the common peroneal nerve.  Below are some relevant 
rating considerations. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2009). 

When the involvement is wholly sensory, the rating should be 
for the mild or at most the moderate degree and the rating is 
assigned for unilateral involvement.  When bilateral, combine 
with the application of the bilateral factor.  38 C.F.R. 
§ 4.124(a) (2009).  

Under Diagnostic Code 8621, a 10 percent rating requires mild 
incomplete paralysis of the common peroneal nerve.  A 
20 percent evaluation requires moderate incomplete paralysis 
of the common peroneal nerve.  A 30 percent rating requires 
severe incomplete paralysis.  A 40 percent disability rating 
is warranted for complete paralysis as shown by complete foot 
drop and slight droop of the first phalanges of all toes, 
cannot dorsiflex the foot, extension of proximal phalanges is 
lost, abduction of foot is lost and adduction is weakened.  
Anesthesia covers the entire dorsum of the foot and toes.  
38 C.F.R. § 4.124(a), Diagnostic Code 8621.  

An April 2005 VA outpatient treatment report notes that the 
Veteran reported a one-and-a-half year history of bilateral 
foot numbness.  The diagnosis was diabetic neuropathy.  In 
October 2006, the Veteran reported burning, tingling, and 
numbness of the feet.  In December 2006, the Veteran reported 
continued burning, tingling, and numbness.  

During a June 2007 VA referral diabetes examination, the 
Veteran reported that vibratory sensation in the feet was 
absent and light touch sensation was decreased from the 
calves distally.  An electromyography study confirmed mild 
bilateral lower extremity neuropathy.  A June 2007 VA 
referral peripheral neuropathy consultation report contains 
similar findings.  

In November 2007, a VA physician's assistant reported that 
the Veteran must check his feet everyday for callosities, 
ulcers, and gangrene, or loss of the foot could result.  In 
July 2009, continued bilateral foot numbness was reported.  

From the above-mentioned facts, it is clear that throughout 
the appeal period, bilateral lower extremity diabetic 
neuropathy has been manifested by complaints of burning, 
tingling, and numbness of the lower legs and feet.  Motor 
weakness is not shown.  These manifestations are no worse 
than disability produced by mild incomplete paralysis of the 
common peroneal nerve.  If motor involvement was also shown, 
a 20 percent rating would be considered; however, because 
motor involvement, or worse manifestations, is not shown, the 
criteria for a 20 percent or greater rating are not more 
nearly approximated for either lower extremity.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claims.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claims for initial 
disability ratings greater than 10 percent for right lower 
extremity peripheral neuropathy and for left lower extremity 
peripheral neuropathy must therefore be denied.  



Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the RO has already assigned a TDIU rating for 
at least a portion of the appeal period and the issue of an 
effective date for TDIU, on both schedular and extraschedular 
bases, is being remanded for development.  


ORDER


A 50 percent schedular rating for PTSD is granted for the 
portion of the appeal period prior to March 11, 2003, subject 
to the laws and regulations governing payment of monetary 
benefits. 

A 100 percent schedular rating for PTSD is granted for the 
portion of the appeal period commencing March 11, 2003, 
subject to the laws and regulations governing payment of 
monetary benefits. 

An initial 40 percent schedular rating for type II diabetes 
is granted for the entire appeal period, subject to the laws 
and regulations governing payment of monetary benefits. 

A schedular rating greater than 10 percent for right lower 
extremity peripheral neuropathy is denied.

A schedular rating greater than 10 percent for left lower 
extremity peripheral neuropathy is denied.


REMAND

The record is unclear whether the Veteran receives or has 
received Social Security Administration (SSA) disability 
benefits.  If SSA disability records exist, they should be 
obtained, as they might be pertinent to a determination of an 
earlier effective date for PTSD and/or TDIU.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993) (BVA erred when it failed 
to provide reasons and bases for its conclusion that SSA 
records were not relevant to the claim).  Thus, the Veteran 
should be asked if he receives or received SSA disability 
benefits and if those records exist they should be obtained.  

With respect to entitlement to an effective date earlier than 
September 17, 2002, for the grant of service connection for 
PTSD, as noted in the introduction, an SOC was issued in 
November 2005.  Relevant evidence has been submitted since 
then, but no SSOC has been issued.  Thus, a remand is 
necessary.  38 C.F.R. § 19.31 (b) (1).

With respect to an effective date earlier than June 15, 2005, 
for TDIU, this issue is inextricably intertwined with the 
initial effective date for PTSD, as an earlier effective date 
for PTSD could affect the effective date for TDIU.  Moreover, 
higher schedular ratings for both PTSD and for diabetes 
mellitus have been granted above and the RO has not yet had 
opportunity to re-adjudicate the TDIU issue based on these 
higher schedular ratings.  

According to 38 C.F.R. § 4.16(a), TDIU may be assigned where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more. 

38 C.F.R. § 3.321(b) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  However, 
while the Board assumes jurisdiction over the TDIU claim, the 
Court specifically held that "the Board is precluded from 
assigning such a rating in the first instance."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

After assignment of each higher rating granted above and any 
earlier effective date found to be appropriate during the 
remand, if there remains a portion of the appeal period in 
which the schedular criteria for TDIU, set forth at 38 C.F.R. 
§ 4.16a, are not met, then the case must be referred by the 
RO to the Director, Compensation and Pension Service for 
appropriate action.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain 
pertinent SSA decisions and the medical 
records upon which those decisions are 
based.  

2.  After the above development has been 
accomplished, the RO should readjudicate 
the claim for an effective date earlier 
than September 17, 2002, for service 
connection PTSD, specifically including 
consideration of the additional evidence 
received since the November 2005 SOC was 
issued.  If the benefit sought on appeal 
remains denied, the RO should issue an 
SSOC and give the veteran and his 
attorney opportunity to respond.

3.  Following accomplishment of the 
above, the AMC should submit the claim 
for an earlier effective date for TDIU to 
the Director, Compensation and Pension 
Service, for extraschedular consideration 
for TDIU in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321 (b) for any portion 
of the appeal period that a TDIU rating 
is not in effect.  Following that action, 
if the desired benefits are not granted, 
an appropriate SSOC should be issued.  
The Veteran and his attorney should be 
afforded an opportunity to respond to the 
SSOC before the claims folders are 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


